DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9: 
Claim 9 recites, “a snapshot portion of the memory device tailored to programming time”. However, the specification never discloses a snapshot portion of a memory device tailored to a programming time. Instead, the specification indicates that a snapshot portion of a memory device may be operated using a trim tailored to a programming time [0013] [033] [0037-0038] [0043-0044] [0048-0049]. Furthermore, the specification never discloses a portion of memory “tailored to programming time” being operated “using the first trim” which is “tailored to data reliability” as recited in claim 9. Accordingly, the limitation is regarded as new matter.  
Regarding claim 11: 
Claim 11 is rejected for failing to cure the deficiencies of a rejected base claim from which it depends. 
Regarding claim 12: 
Claim 12 recites, “in response to the trigger event and in response to the primary power supply being available, move an amount of the telemetric sensor data within the snapshot portion using the first trim tailored to data reliability”. However, the specification never discloses moving an amount of the telemetric sensor data within the snapshot portion using the first trim tailored to data reliability in response to the trigger event and in response to the primary power supply being available. Instead, the closest disclosure in the specification [0049] indicates that data may be rewritten within the snapshot portion in response to being powered by the primary power supply again when telemetric sensor data is already stored in the snapshot portion or when there is a request from the host [0044]. Accordingly, the data is moved within the snapshot portion independently of the trigger event and is therefore not “in response to” the trigger event as claimed. Therefore, the limitation is regarded as new matter. 
Regarding claim 13: 
Claim 13 recites, “in response to the trigger event and in response to the primary power supply being available: copy the amount of the telemetric sensor data form the cyclic buffer portion to the snapshot portion using the fist trim”. Claim 12 already recites that “in response to 
Regarding claims 13-18 and 20: 
Claims 13-18 and 20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “the first trim tailored to programming time”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. For the purposes of applying prior art, the Examiner will interpret the limitation as reciting “the first trim”. 
Regarding claim 6: 
Claim 6 recites, “on the memory device using the first trim”, which is confusing as it seems to imply there is a memory device that exists in the state of using “the first trim”, while the claim could also be interpreted such that “using the first trim” modifies “perform”. However, as “perform” and “using the first trim” are separated by “a media management operation on the memory device” the interpretation of the claim is unclear. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “to perform, using the first trim, a media management operation on the memory device and using the first trim in response to...” to indicate that “using the first trim” modifies “to perform” and not “the memory device”. 
Regarding claim 7: 
Claim 7 recites, “to the second portion of the memory device using the first trim, the telemetric sensor data previously copied to the second portion of the memory device using the second trim”, which is confusing as it seems to imply there are two parts of the second portion of the memory device. One part that exists in the state of “using the first trim” and another part that exists in the state of “using the second trim”. However, the claim could also be interpreted such that “using the first trim” and “using the second trim” modifies “rewrite” and “copied” respectively. However, as the phrases are separated by “to the second portion of the memory device” and “to second portion of the memory device” respectively, the interpretation of the limitations is unclear. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “to perform the media and using the first trim, the telemetric sensor data previously copied, to the second portion of the memory device and using the second trim” to indicate that using the first trim and using the second trim modify “rewrite” and “copied” respectively. 
Regarding claim 8:
 Claim 8 is rejected for failing to cure the deficiencies of a rejected base claim from which it depends. 
Regarding claims 2-4 and 6-8: 
Claims 2-4 and 6-8 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 9: 
Claim 9 is rejected for similar reasons to claims 6-7 for reciting “copying an amount of the telemetric sensor data from the cyclic buffer portion to a snapshot portion of the memory device tailored to programming time using a second trim tailored to programming time” and should be amended to recite, “copying, using a second trim tailored to programming time, an amount of the telemetric sensor data from the cyclic buffer portion to a snapshot portion of the memory device” (The Examiner notes the claims could currently be read as either indicating that the snapshot portion of the memory device is tailored to programming time using a second trim, or that the copying is performing using a second trim). The claim is similarly rejected for reciting “copying the amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion using the first trim”. 
Regarding claim 11: 
Claim 11 is rejected for similar reasons to claim 6-7 and 9 for reciting “copying... the memory device using the second trim” and “rewriting... the snapshot portion with using the first trim”. The Examiner also notes that “with using” is grammatically unclear.
Regarding claim 12: 
Claim 12 is rejected for similar reasons to claims 6-7, 9 and 11 for reciting “copy... the snapshot portion using a second trim...” and “move... the snapshot portion using the first trim”. 
Claim 12 recites, “the telemetric sensor data within the snapshot portion”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. Although the claim previously recites that telemetric sensor data may be copied from the cyclic buffer to the snapshot portion, this copying is predicated on a response to a trigger and event and the primary power supply being unavailable. In contrast, the limitation including “the telemetric sensor data within the snapshot portion” is predicated on a response to the trigger event and the primary power supply being available. Accordingly, it is unclear if any telemetric sensor data from the cyclic buffer region was previously written to the snapshot portion such that it could be available to move within the snapshot region because if the primary power supply is available then no data is required to be written from the cyclic buffer to the snapshot portion. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 13: 
Claim 13 is rejected for similar reasons to claims 6-7, 9, 11 and 12 for reciting “copy...  the snapshot portion using the fist trim”. 
Regarding claim 14: 
Claim 14 is rejected for similar reasons to claims 6-7, 9 and 11-13 for reciting “copying... the snapshot portion using the second trim...” and “rewrite... the snapshot portion with the first trim”. 
Regarding claim 16: 
Claim 16 recites, “the amount of telemetric sensor data”. However, claim 12 previously recites, “an amount of telemetric sensor data from the cyclic buffer” and also “an amount of the telemetric sensor data within the snapshot portion”. Accordingly, it is unclear which of the two 
Regarding claims 13-18 and 20: 
Claims 13-18 and 20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2017/0148237 A1 (Iwaasa) in view of the article by Robert Biebly titled “Memory for Autonomous Vehicle Black-Box Recorders” as preserved by the Internet archive on 30 January 2019 (Biebly) in further view of US Patent No. US 9/715,939 B2 (Ellis).
Regarding claim 1: 
Iwaasa discloses, A system comprising: (data recording ECU (120) [Fig. 4] [Fig. 9]) a processing device (CPU (11B) [Fig. 4]) and a memory device (RAM (12B) and Non-volatile memory (14) [Fig. 4]) coupled to the processing device and to a primary power supply (power source supplied when the ignition is turned on [0320]) and a secondary power supply (the data recording ECU also has an internal power source [Fig. 9]) wherein the processing device is to: store telemetric sensor data in a first portion of the memory device (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is  copy, in response to a trigger event, the telemetric sensor data to a second portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) copy, in response to the trigger event and the primary power supply being available despite the trigger event, the telemetric sensor data to the second portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16]).
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that to store data in a first portion of the memory device would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and store both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, storing, using a first trim tailored to data reliability, the data in the first portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. second trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]) and in response to the memory device being powered by the secondary power supply, writing data to the second portion the memory device using the second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to the memory device being powered by the secondary power supply) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure in response to the primary power supply being available despite the trigger event, writing data to the portion of the memory device using the first trim tailored to programming time (by teaching that in response to receiving a write command (402) and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. in response to the memory device being powered by the primary power supply)) [Col 1: lines 34-42] [Col 2: lines 60-67] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not power-fail low read data) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 2:
The system of claim 1 is made obvious by Iwaasa in view of Biebly in further view of  Ellis (Iwaasa-Biebly-Ellis).
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the first trim provides a relatively high data reliability; and wherein the second trim provides a relatively low data reliability (by disclosing that the fast SLC programming mode has lower endurance (i.e. relatively low reliability) than data written using standard programming parameters (i.e. default programming parameters) (i.e. relatively higher endurance/reliability than the fast SLC programming mode) [Col 15: lines 49-62]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not power-fail low read data) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 3:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis.
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the second trim provides a relatively fast programming time; and wherein the first trim provides a relatively slow programming time (by disclosing that the fast SLC programming parameters allow for 40% faster or 50-60% faster programming time than the default SLC programming parameters [Col 3: lines 9-20] [Col 17: lines 26-40] [Col 15: lines 49-62]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not power-fail low read data) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8]. 
Regarding claim 4:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis.
Iwaasa further discloses, wherein the memory device comprises non-volatile memory (the data collection unit (127) includes non-volatile memory [0180-0184] [Fig. 9]); and the secondary power supply (internal power supply [0318-0320]) is to provide power in response to a loss of the primary power supply (by disclosing that when the ignition is turned off (i.e. loss of the primary power supply), the internal power supply provides power to the data recording ECU (120) [0318-0320]).
Regarding claim 9:
Iwaasa discloses, a method, comprising: storing telemetric sensor data in a cyclic buffer portion of a memory device (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]. The ECU is controlled by a processor (CPU (11B) [Fig. 4] [0122])), wherein the memory device is coupled to a primary power supply (power source supplied when the ignition is turned on [0320]) and a secondary power supply (the data recording ECU also has an internal power source); in response to a trigger event, copying an amount of the telemetric sensor data from the cyclic buffer portion to a snapshot portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) an in response to the trigger event and in response to the memory device being powered by the primary power supply, copying the amount of telemetric sensor data from the cyclic buffer portion to the snapshot portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16])
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that writing to the cyclic buffer portion would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and store both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, storing, using a first trim tailored to data reliability, the data in the cyclic buffer (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. second trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]) and in response to the memory device being powered by the secondary power supply, writing data to a portion of the memory device tailored to programming time with a second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to the memory device being powered by the secondary power supply) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132)) in response to the memory device being powered by the primary power supply despite the trigger event, writing data to the portion of the memory device using the first trim
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not power-fail low read data) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Claims 6-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaasa in view of Biebly in further view of Ellis in further view of US Patent No. US 10,877,853 B2 (Lee).
Regarding claim 6:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis.
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the processing device is further to perform a media management operation on the memory device using the first trim (by teaching that after data is written in the unit of pages, it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory disclosed by Iwaasa in view of Biebly to include the garbage collection operation after the data is written using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45]. 
Ellis does not explicitly disclose, but Lee teaches, in response to the primary power supply being available (by teaching that in response to power being resupplied after a sudden power-off, the controller may resume a background operation based off collected hint information that was stored in response to the occurrence of the sudden power-off. The background information may include a garbage collection operation [Col 4: lines 16-34]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the storage device by control of the processor disclosed by Ellis to include resuming a garbage collection operation based on hint data stored during a sudden power off when power is resupplied to the storage device as taught by Lee
One of ordinary skill in the art would have been motivated to make this modification because it can minimize recovery time, as taught by Lee in [Col 4: lines 55-64].  
Regarding claim 7:
The system of claim 6 made obvious by Iwaasa-Biebly-Ellis in further view of Lee (Iwaasa-Biebly-Ellis-Lee).
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the processing device is further to perform the media management operation to rewrite, to the second portion memory device using the first trim, the telemetric sensor data previously copied to the second portion of the memory device using the second trim (by teaching that after data is written in the unit of pages, it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters (i.e. data written with the fast SLC program mode will be garbage collected and rewritten with the default SLC program mode) [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
Regarding claim 8:
The system of claim 6 is made obvious by Iwaasa-Biebly-Ellis-Lee.
Ellis further discloses, wherein the media management operation comprises a garbage collection operation or a data integrity scan operation (by disclosing that the operation performed as part of the second event is garbage collection [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36])

Regarding claim 11: 
The method of claim 9 is made obvious by Iwaasa in view of Biebly in further view of Ellis. 
Iwaasa does not explicitly disclose, but Ellis teaches, further comprising, subsequent to copying the amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion of the memory device using the second trim: rewriting, to the snapshot portion, the amount of the telemetric sensor data stored in the snapshot portion using the first trim (by teaching that after data is written in the unit of pages (i.e. the amount of data), it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages (i.e. the amount of data) of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters (i.e. data written with the fast SLC program mode will be garbage collected and rewritten with the default SLC program mode) [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory (14) disclosed by Iwaasa to include the garbage collection operation after the data is written using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis
Iwaasa in view of Ellis does not explicitly disclose, but Lee teaches, in response to the memory device being powered by the primary power supply again (by teaching that in response to power being resupplied after a sudden power-off, the controller may resume a background operation based off collected hint information that was stored in response to the occurrence of the sudden power-off. The background information may include a garbage collection operation [Col 4: lines 16-34]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the storage device by control of the processor disclosed by Ellis to include resuming a garbage collection operation based on hint data stored during a sudden power off when power is resupplied to the storage device as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it can minimize recovery time, as taught by Lee in [Col 4: lines 55-64].  
Regarding claim 12: 
Iwaasa discloses, a system comprising (data recording ECU (120) [Fig. 4] [Fig. 9]): a processing device (CPU (11B) [Fig. 4]) and a memory device (RAM (12B) and Non-volatile memory (14) [Fig. 4]) coupled to the processing device and to a primary power supply and a secondary power supply (by teaching that the ECU is supplied with power from an external power source tied to the ignition and an internal power source [0320]), the memory device including a cyclic buffer portion (RAM (12B) includes a ring buffer (122) storing status data [0126-0132] [0152] [Fig. 4] [Fig. 9]) and a snapshot portion (the non-volatile memory (14) includes a data recording unit (127) (i.e. snapshot portion); wherein the processing device is to: store telemetric sensor data in the cyclic buffer portion (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The ; in response to a trigger event, copy an amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]).
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that writing to the cyclic buffer portion would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and store both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, store, using a first trim tailored to data reliability, the data in the cyclic buffer portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. first trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]) to write data in response to the primary power supply being unavailable... using a second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to primary power supply being unavailable) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132) move an amount of the telemetric sensor data within the snapshot portion using the first trim tailored to the data reliability (by teaching that after data is written in the unit of pages (i.e. an amount of data), it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages (i.e. an amount of data) of memory blocks and relocates them to a new block (using a write operation [Col 22: lines 16-25]). The garbage collection operation is performed on all blocks of the memory device over time. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include performing the garbage collection operation after the data is written to the non-volatile memory (i.e. move data within the snapshot portion) using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8] and it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45].
Iwaasa in view of Biebly in further view of Ellis does not explicitly disclose, but Lee teaches, in response to the primary power supply being available (by teaching that in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the storage device by control of the processor disclosed by Ellis to include resuming a garbage collection operation of snapshot data based on hint data stored during a sudden power off when power is resupplied to the storage device as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it can minimize recovery time, as taught by Lee in [Col 4: lines 55-64].  
Regarding claim 13: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa further discloses, wherein the processing device is further to, in response to the trigger event, copy the amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]). 
Iwaasa does not explicitly disclose, but Ellis teaches, and in response to the power supply being available, writing data to the non-volatile memory using the first trim 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not power-fail low read data) as taught by Ellis.
One of ordinary skill in the art would have been motivated to make this modification because writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].  
Regarding claim 14: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa doesn’t explicitly disclose, but Ellis teaches, wherein the processing device, subsequent to copying the amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion using the second trim tailored to the programming time, is further to: rewrite the amount of the telemetric sensor data to the snapshot portion with the first trim tailored to the data reliability
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory (14) disclosed by Iwaasa to include the garbage collection operation after the data is written using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45]. 
Regarding claim 15: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa further discloses, wherein the processing device is further to: sequentially store new telemetric sensor data in the cyclic buffer portion; and erase older telemetric sensor data (by teaching that the ring buffer sequentially writes the received status data (i.e. new) and overwrites (i.e. erases) the oldest (i.e. older) data recorded with the latest data [0188-0191]. It is understood the status data includes telemetric data [0064-0065]).
Regarding claim 16: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa further discloses, wherein the amount of the telemetric sensor data is predefined for a period of time immediately preceding the trigger event (by disclosing that the ring buffer is configured to store the previous alpha (i.e. a predefined period of time) seconds [0189-0190]. The alpha seconds are stored to the non-volatile memory upon occurrence of the event [0012] [Fig. 9]).
Regarding claim 17: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa and does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that wherein the cyclic buffer portion and the snapshot portion are within a same partition of the memory device (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and store both types of data in a same eMMC, UFS, or SSD device (i.e. same partition) as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Regarding claim 18: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa further discloses, wherein the cyclic buffer portion and the snapshot portion are within different partitions of the memory device (by teaching the ring buffer (122) (i.e. partition) allocated from a portion of the memory and the data recording unit (127) and data 
Regarding claim 20: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee. 
Iwaasa further discloses, wherein the trigger event comprises a vehicle accident (by teaching that the examples of the event include the detection of a collision between the vehicle and another object (i.e. a vehicle accident) [0063]).

Response to Arguments
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. 
In response to the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made as seen in the corresponding section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §1112(b) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made as seen in the corresponding section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §102 rejection has been withdrawn. 
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Applicant argues that individually, each of Ellis and Iwaasa do not teach the claimed limitations of “in response to a trigger event and in response to the power supply being available/unavailable”. The Examiner Iwaasa teaches how a system would perform the claimed copy operation in response to a trigger event, and Ellis provides additional teachings that make obvious using the different trims in regards to the different statuses of the power supply once the copy operation has been triggered by the trigger event (as taught by Iwassa) (due to considerations of speed and reliability in the face of a power failure event taught by Ellis). Therefore, Ellis is not relied upon to teach a situation where either of two trims can be triggered by the same trigger event (because Iwaasa was relied upon to teach performing a copy operation based on a trigger event, and Ellis was relied upon to teach using different trims based on different conditions present (and not based on the triggering event)) as argued by Applicant and Applicant’s argument is unpersuasive [pg. 10 of the Remarks dated 10 December 2021, ¶2]. Accordingly, the combination of references makes obvious the claimed limitations analogous to “in response to a trigger event and in response to the primary power supply being available, copy the telemetric sensor data... using a second trim tailored to programming time” and “in response to a trigger event and in response to the primary power supply being unavailable, copy the telemetric sensor data... using a first trim tailored to reliability”) as claimed in claims 1, 9 and 12 and the claimed invention is rendered obvious. Furthermore, Applicant’s arguments do not point out deficiencies in the particular combination of Iwaasa-Biebly-Ellis and Iwaasa-Biebly-Ellis-Lee currently used by the Examiner in the rejection of the independent claims. 
The Examiner notes that Applicant’s arguments that the claims are allowable also not persuasive because the claims are also subject to one or more outstanding 35 U.S.C. §112(a) and §112(b) rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139